DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-11 and 18-20 in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that restriction should not be required when examination and search of all the claims in an application can be made without serious burden even though they are drawn to independent or distinct inventions and that the examiner must consider whether there will be a serious burden if restriction is not required.  Applicant contends that the preamble requires a submarine sandwich and that the bread bowl is a misconstruction of the claim terms.    This is not found persuasive because the apparatus as claimed can be used to practice another materially different process such as an automated sandwich assembly method comprising slicing with an automated slicer a piece of bread into a top portion and a bottom portion wherein the top portion is in the shape of a convex piece and the bottom portion is in the shape of a bread bowl having a convex piece for holding soup, discarding the top portion and moving only the bottom portion of the bread via an automated conveyor, adding with an automated picker robot one or more inputs to the top or bottom portion of the bread wherein the one or more inputs comprise soup components to create an edible soup bowl, moving the edible soup bowl via the automated conveyor to an automated packaging system, packaging via the automated packaging system the edible soup bowl, placing the assembled edible soup bowl into a packaging with one or more utensils, and sealing the packaging.  The apparatus can be used for other processes other than making sandwiches, e.g. a method of automatically packaging an edible soup bowl.  Therefore, this argument is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of elected Claims 1-11 and 18-20 is provided below.

Claim Objections
Claims 6 and 18 are objected to because of the following informalities:
Claim 6 recites the limitation “the sensor” in line 2.  It appears the claim should recite “the one or more sensors” in order to maintain consistency with “one or more sensors” recited in Claim 5, lines 1-2.
Claim 18 recites the limitation “the sliced piece of bread” in lien 4.  It appears the claim should recite “the sliced cylindrical piece of bread” in order to maintain consistency with “a piece of cylindrical bread” recited in Claim 18, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 7-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “one or more inputs” in line 2.  It is unclear if this refers to “one or more inputs” recited in Claim 1, line 4.  For purposes of examination Examiner interprets the claim to refer to the same one or more inputs.
Claim 4 recites the limitation “an automated picker robot” in line 2.  It is unclear if this refers to “an automated picker robot” recited in Claim 1, line 4 or to an entirely different automated picker robot.  For purposes of examination Examiner interprets the claim to refer to the same automated picker robot.
Claim 4 recites the limitation “it” in line 3.  It is unknown what structure is associated with “it.”
Claim 7 recites the limitation “the quality” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a pin conveyor” in lines 1-2.  It is unknown what is meant by the term “pin” in the context of the conveyor art.
Claim 10 recites the limitation “an automated picker robot” in line 2.  It is unclear if this refers to “an automated picker robot” recited in Claim 1, line 4 or to an entirely different automated picker robot.  For purposes of examination Examiner interprets the claim to refer to the same automated picker robot.
Claim 11 recites the limitation “or the like” in line 2.  It is unknown what reads on “or the like.”  For purposes of examination Examiner interprets the claim to require the one or more inputs comprising meats, cheeses, vegetables, fruits, or condiments.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685 and Mirkhaef et al. US 2019/0352028.
Regarding Claim 1, Hyodo et al. discloses an automated sandwich assembly method (‘195, Paragraphs [0112]-[0113]).  The method comprises moving a top portion (top slice of bread S1) and bottom portion (bottom slice of bread S1) of a bread (bread S1) via an automated conveyor (conveyors 3) (‘195, Paragraphs [0043] and [0056]).  One or more inputs (food substances S2) are added to the bottom portion (bottom slice of bread S1) of the bread (bread S1) (‘195, Paragraph [0056] and [0112]) wherein the one or more inputs (food substances S2) comprise sandwich components to create an assembled sandwich (sandwich S) (‘195, Paragraph [0112]).  The assembled sandwich (sandwich S) is moved to an automated packaging system (packager 4) via the automated conveyor (conveyors 3) (‘195, Paragraphs [0111]-[0112]).
Hyodo et al. is silent regarding the top slice of bread and the bottom slice of bread being sliced with an automated slicer using a piece of a bread having a top portion and a bottom portion and adding the one or more inputs with an automated picker robot.
Garcia Torres discloses an automated sandwich assembly method (‘685, Column 1, lines 8-20).  The method comprises slicing with an automated slicer a piece of bread (loaves 13) into a top portion (top slice 14) and a bottom portion (bottom slice 14) and moving the top portion (top slice 14) and the bottom portion (bottom slice 14) of the bread via an automated conveyor (conveyor belt 15) (‘685, Column 1, lines 22-24) (‘685, Column 6, lines 1-15).
Both Hyodo et al. and Garcia Torres are directed towards the same field of endeavor of automated sandwich assembly methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hyodo et al. and make the two slices of bread of the sandwich by slicing with an automated slicer a piece of bread into a top portion and a bottom portion as taught by Garcia Torres since providing an automatic or mechanical means to replace a manual activity of slicing one larger piece of bread into two smaller pieces of a piece of bread having a top portion and a bottom portion which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Further regarding Claim 1, Hyodo et al. modified with Garcia Torres is silent regarding adding the one or more inputs with an automated picker robot.
Mirkhaef et al. discloses an automated sandwich assembly method (system 200) (‘028, Paragraph [0054]) comprising adding one or more inputs (meat 10) to a bottom portion (bottom bun 14) of a sandwich (sandwich 12) with an automated picker robot (robotic arm 102) wherein the one or more inputs (meat 10) comprise sandwich components to create an assembled sandwich (sandwich 12), moving the assembled sandwich (sandwich 12) to an automated packaging system (wrapping assist device 204), and packaging the assembled sandwich (sandwich 12) via the automated packaging system (wrapping assist device 204) (‘028, Paragraphs [0066]-[0069]).
Both Hyodo et al. and Mirkhaef et al. are directed towards the same field of endeavor of methods of making a sandwich using an automated sandwich assembly.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hyodo et al. and use an automated picker robot to add the one or more inputs in the form of meat to the bottom portion of the bread as taught by Mirkhaef et al. since providing an automatic or mechanical means to replace a manual activity of placing one or more inputs on the bottom portion of the bread using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Regarding Claim 2, Hyodo et al. discloses packaging the assembled sandwich (sandwiches S packaged in bag B) via the automated packaging system (‘195, Paragraphs [0111]-[0112]).
Regarding Claims 3-4, Mirkhaef et al. discloses placing the top portion (top bun 16) of the bread on the bottom portion (bottom bun 14) of the bread and one or more inputs (meat 10) to assemble the assembled sandwich (sandwich 12) before moving the assembled sandwich (sandwich 12) to the automated packaging system (wrapping assist device 204) wherein the step of placing the top portion (top bun 16) of the bread on the bottom portion (bottom bun 14) and the one or more inputs (meat 10) comprises using an automated picker robot (robotic arm 202) to pick the top portion (top bun 16) of the bread and to place on the bottom portion (bottom bun 14) and the one or more inputs (meat 10) (‘028, Paragraphs [0068]-[0069]).  Both Hyodo et al. and Mirkhaef et al. are directed towards the same field of endeavor of methods of making a sandwich using an automated sandwich assembly.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hyodo et al. and use an automated picker robot to pick the top portion of the bread and place on the bottom portion and the one or more inputs to assemble the sandwich before moving the assembled sandwich to the automated packaging system as taught by Mirkhaef et al. since providing an automatic or mechanical means to replace a manual activity of placing one or more inputs on the bottom portion of the bread using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Regarding Claim 5, Hyodo et al. discloses sensing with one or more sensors (weight sensor 57), a quality control of the assemble sandwich (sandwich S) before moving the assembled sandwich to the automated packaging system (‘195, Paragraph [0048]).
Regarding Claim 6, Hyodo et al. discloses redirecting a rejected assembled sandwich (sandwich S) that does not meet the quality control (acceptable sandwich weight range) sensed by the sensor (weight sensor 57) to a reject line (disposal site) that bypasses the automated packaging system (‘195, Paragraph [0048]).
Regarding Claim 11, Hyodo et al. discloses the one or more inputs (food substance S2) comprising meats and vegetables (‘195, Paragraph [0056]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, and Mirkhaef et al. US 2019/0352028 as applied to claim 1 above in further view of Takasaki et al. US 2020/0156260.
Regarding Claim 5, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., and Wartman et al. is silent regarding sensing a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors.
Takasaki et al. discloses a food transfer system comprising an inspection apparatus and an autonomous transport apparatus wherein the inspection apparatus inspects the quality of food (‘260, Paragraph [0044]) wherein the inspection apparatus performs a quality inspection using an optical sensor (‘260, Paragraph [0045]) and the transfer apparatus applied to grasping sandwiches (‘260, Paragraph [0144]).
Both Hyodo et al. and Takasaki et al. are directed towards the same field of endeavor of food assembly methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and sense a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors as taught by Takasaki et al. in order to allow only quality sandwiches to pass through the conveyor before packaging.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, and Mirkhaef et al. US 2019/0352028 as applied to claim 1 above in further view of Kabumoto et al. US 2010/0202694.
Regarding Claims 5-6, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., and Wartman et al. is silent regarding sensing a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors and reintroducing the rejected assembled sandwich to the automated conveyor after the quality has been corrected.
Kabumoto et al. discloses a quality control of food products before moving the food products to the automated packaging system (sealed bags) (‘694, Paragraph [0089]) with one or more sensors (‘694, Paragraph [0133]) and redirecting a rejected assembled sandwich that does not meet the quality control sensed by the sensor to a reject line (defective product storage conveyor 90) that bypasses the automated packaging system (via regular line conveyor 80) (‘694, Paragraphs [0065]-[0066]).
Both Hyodo et al. and Kabumoto et al. are directed towards the same field of endeavor of food packaging methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and conduct a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors and redirecting a rejected assembled sandwich that does not meet the quality control sensed by the sensor to a reject line that bypasses the automated packaging system in order to only package quality sandwiches and to prevent packaging defective sandwiches.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Kabumoto et al. US 2010/0202694 as applied to claim 6 above in further view of Bailey et al. US 2013/0097975.
Regarding Claim 7, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., and Kabumoto et al. is silent regarding reintroducing the rejected assembled sandwich to the automated conveyor after the quality has been corrected.
Bailey et al. discloses a vision inspection system for quality control inspection of an object prior to packaging the object wherein any packages not meeting inspection requirements are automatically removed from the system for reprocessing (‘975, Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and redirect a rejected sandwich that does not meet quality control to a reject line and reintroduce the rejected assembled sandwich to the automated conveyor after the quality has been corrected since Bailey et al. teaches that reprocessing any object that does not meet quality controls was known in the inspection art.  One of ordinary skill in the art would reprocess any rejected quality objects in order to fix the defects of the sandwich of the Hyodo et al. prior to packaging.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685 and Mirkhaef et al. US 2019/0352028 as applied to claim 1 above in further view of Knee US 2,603,341.
Regarding Claim 8, Hyodo et al. modified with Garcia Torres and Mirkhaef et al. is silent regarding the automated conveyor being a “pin” conveyor.
Knee discloses an automated sandwich assembly method comprising a “pin” conveyor having a pair of vertically movable pins (‘341, Column 1, lines 43-54) (‘341, Column 11, lines 52-74).
Both Hyodo et al. and Knee are directed towards the same field of endeavor of automated sandwich assembly methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conveyor used in the process of Hyodo et al. and use a “pin” conveyor as taught by Knee since Knee teaches that it was known and conventional to use a “pin” conveyor in the automated sandwich assembly art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685 and Mirkhaef et al. US 2019/0352028 as applied to claim 1 above in further view of Fitzwater US 2011/0180594 and Sullivan et al. US 6,245,368.
Regarding Claim 9, Hyodo et al. discloses packaging the sandwich (via packager 4) to create a packaged sandwich (packaged sandwiches S) (‘195, Paragraph [0102]).
Hyodo modified with Garcia Torres and Mirkhaef et al. is silent regarding adding one or more condiments into the packaging of the assembled sandwich to create a packaged sandwich and condiments.
Fitzwater discloses a packaged sandwich (package 200) comprising an assembled sandwich separated from one or more condiments (‘594, FIGS. 1D-1E) (‘594, Paragraphs [0032] and [0088]-[0089]).
Both Hyodo et al. and Fitzwater are directed towards the same field of endeavor of packaged sandwiches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Hyodo et al. and incorporate one or more condiments into the packaging of the assembled sandwich to create a packaged sandwich and condiments as taught by Fitzwater in order to conveniently provide condiments for the assembled package in one convenient package.  Furthermore, Sullivan et al. discloses condiments are not placed on the sandwiches during the assembly process in order to preserve customer choice and to prevent the absorption of excess moisture by the bread portions of the sandwiches wherein packaged condiments may be provided (‘368, Column 4, lines 33-38).  One of ordinary skill in the art would modify the packaging of Hyodo et al. and incorporate a separate packaged condiment within the same packaging as the sandwich as taught by Fitzwater in order to provide condiments for the assembled sandwich while preventing the absorption of excess moisture by bread portions of the sandwiches.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Fitzwater US 2011/0180594, and Sullivan et al. US 6,245,368 as applied to claim 9 above in further view of Magnusson et al. US 2020/0017287.
Regarding Claim 10, Mirkhaef et al. discloses placing the packaged sandwich (sandwich 12) into a container (wrapper 20) with an automated picker robot (robotic arm 202) (‘028, Paragraph [0066]).  Fitzwater discloses a packaged sandwich (package 200) comprising an assembled sandwich separated from one or more condiments (‘594, FIGS. 1D-1E) (‘594, Paragraphs [0032] and [0088]-[0089]).
Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Fitzwater, and Sullivan et al. is silent regarding placing the packaged condiments into the container with an automated picker robot.
Magnusson et al. discloses a prepackaged individual serving of condiments placed within a wrapper by picking up the condiment with an automated picker robot (robotic or other automatic arm) and depositing the prepackaged condiments into a container (wrapper) (‘287, Paragraphs [0003] and [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Mirkhaef et al. and place the packaged condiments into a container with an automated picker robot as taught by Magnusson et al. since providing an automatic or mechanical means to replace a manual activity of placing the packaged condiments into a container using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Meikle US 2012/0201927, Fitzwater US 2011/0180594, and Sullivan et al. US 6,245,368.
Regarding Claim 18, Hyodo et al. discloses an automated sandwich assembly and packaging method (‘195, Paragraphs [0112]-[0113]).  The method comprises moving bread (bread S1) via an automated conveyor (conveyors 3) (‘195, Paragraphs [0043] and [0056]).  One or more inputs (food substances S2) are added to the bread (bottom slice of bread S1) (‘195, Paragraph [0056] and [0112]) wherein the one or more inputs (food substances S2) comprise sandwich components to create an assembled sandwich (sandwich S) (‘195, Paragraph [0112]).  The assembled sandwich (sandwich S) is moved to an automated packaging system (packager 4) via the automated conveyor (conveyors 3) wherein the assembled sandwich (sandwich S) is packaged via the automated packaging system (‘195, Paragraphs [0111]-[0112]).  The assembled sandwich (sandwich S) is placed into a packaging (bag B) wherein the package is sealed (‘195, Paragraph [0058]).
Hyodo et al. is silent regarding the bread being a piece of cylindrical bread that is sliced with an automated slicer, adding the one or more inputs with an automated picker robot, and placing the one or more condiments or utensils within the packaging.
Garcia Torres discloses an automated sandwich assembly method (‘685, Column 1, lines 8-20).  The method comprises slicing with an automated slicer a piece of bread (loaves 13) the bread via an automated conveyor (conveyor belt 15) (‘685, Column 1, lines 22-24) (‘685, Column 6, lines 1-15).
Both Hyodo et al. and Garcia Torres are directed towards the same field of endeavor of automated sandwich assembly methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hyodo et al. and make the two slices of bread of the sandwich by slicing with an automated slicer a piece of bread as taught by Garcia Torres since providing an automatic or mechanical means to replace a manual activity of slicing one larger piece of bread into two smaller pieces of a piece of bread having a top portion and a bottom portion which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Further regarding Claim 18, Hyodo et al. modified with Garcia Torres is silent regarding the bread being a piece of cylindrical bread and adding the one or more inputs with an automated picker robot, and placing the one or more condiments or utensils within the packaging.
Mirkhaef et al. discloses an automated sandwich assembly method (system 200) (‘028, Paragraph [0054]) comprising adding one or more inputs (meat 10) to a bottom portion (bottom bun 14) of a sandwich (sandwich 12) with an automated picker robot (robotic arm 102) wherein the one or more inputs (meat 10) comprise sandwich components to create an assembled sandwich (sandwich 12), moving the assembled sandwich (sandwich 12) to an automated packaging system (wrapping assist device 204), and packaging the assembled sandwich (sandwich 12) via the automated packaging system (wrapping assist device 204) (‘028, Paragraphs [0066]-[0069]).
Both Hyodo et al. and Mirkhaef et al. are directed towards the same field of endeavor of methods of making a sandwich using an automated sandwich assembly.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hyodo et al. and use an automated picker robot to add the one or more inputs in the form of meat to the bottom portion of the bread as taught by Mirkhaef et al. since providing an automatic or mechanical means to replace a manual activity of placing one or more inputs on the bottom portion of the bread using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Further regarding Claim 18, Hyodo et al. modified with Garcia Torres and Mirkhaef et al. is silent regarding the bread being a piece of cylindrical bread and placing the one or more condiments or utensils within the packaging.
Meikle discloses a bread yeast mold comprising a plurality of cylindrical inserts of varying size (‘927, Paragraph [0013]) having ellipse shapes for making submarine sandwich buns (‘927, Paragraph [0035]).
Both Hyodo et al. and Meikle are directed towards the same field of endeavor of sandwiches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and make a submarine sandwich as taught by Meikle based upon the type of sandwich desired to be made.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the process of modified Hyodo et al. and use a piece of cylindrical bread to be sliced with an automated slicer since Meikle teaches that submarine sandwiches generally have a cylindrical, elongate shape.  The configuration of the claimed submarine sandwich is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed submarine sandwich was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 18, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Meikle is silent regarding one or more condiments or utensils being placed into the packaging that contains the assembled sandwich.
Fitzwater discloses a packaged sandwich (package 200) comprising an assembled sandwich separated from one or more condiments (‘594, FIGS. 1D-1E) (‘594, Paragraphs [0032] and [0088]-[0089]).
Both Hyodo et al. and Fitzwater are directed towards the same field of endeavor of packaged sandwiches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Hyodo et al. and incorporate one or more condiments into the packaging of the assembled sandwich to create a packaged sandwich and condiments as taught by Fitzwater in order to conveniently provide condiments for the assembled package in one convenient package.  Furthermore, Sullivan et al. discloses condiments are not placed on the sandwiches during the assembly process in order to preserve customer choice and to prevent the absorption of excess moisture by the bread portions of the sandwiches wherein packaged condiments may be provided (‘368, Column 4, lines 33-38).  One of ordinary skill in the art would modify the packaging of Hyodo et al. and incorporate a separate packaged condiment within the same packaging as the sandwich as taught by Fitzwater in order to provide condiments for the assembled sandwich while preventing the absorption of excess moisture by bread portions of the sandwiches.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Meikle US 2012/0201927, Fitzwater US 2011/0180594, and Sullivan et al. US 6,245,368 as applied to claim 18 above in further view of Vardakostas et al. US 2019/0261671.
Regarding Claim 19, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Meikle, Fitzwater, and Sullivan et al. is silent regarding determining via a set of electronic instructions a type of sandwich to assemble using a combination of the one or more inputs.
Vardakostas et al. discloses an automated sandwich assembly method (‘671, Paragraph [0028]) comprising a processor configured to carry out a topping order to dispense topping servings to fulfill custom topping orders via a set of electronic instructions (‘671, Paragraph [0100]) wherein the processor receives a topping order from a patron through a customer touchscreen interface (‘6741, Paragraph [0102]), which reads on the claimed determining via a set of electronic instructions a type of sandwich to assemble using a combination of the one or more inputs.
Both Hyodo et al. and Vardakostas et al. are directed towards the same field of endeavor of methods of automatically assembling a sandwich.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Hyodo et al. and determine via a set of electronic instructions a type of sandwich to assemble using a combination of one or more input toppings as taught by Vardakostas et al. since providing an automatic or mechanical means to replace a manual activity of determining via a set of electronic instructions a type of submarine to assemble using a combination of the one or more inputs which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Meikle US 2012/0201927, Fitzwater US 2011/0180594, Sullivan et al. US 6,245,368, and Vardakostas et al. US 2019/0261671 as applied to claim 19 above in further view of Frehn et al. US 2017/0024789.
Regarding Claim 20, Hyodo et al. modified with Garcia Torres is silent regarding the set of electronic instructions being stored in an electronic database.
Frehn et al. discloses a food assembly apparatus database (‘789, Paragraph [0027]) for toppings (‘789, Paragraph [0033]).
Both Hyodo et al. and Frehn et al. are directed towards the same field of endeavor of methods of automatically assembling a sandwich.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and store the set of electronic instructions in an electronic database since Frehn et al. teaches that it was known and conventional in the sandwich making art to store electronic instructions in an electronic database.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 and 18-20 of copending Application No. 17/247,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-11 and 18-20 of the copending ‘236 application also reads on Claims 1-11 and 18-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holman et al. US 2015/0186971 discloses a food vending machine that employs robotics or other forms of automation to manufacture customized sandwiches (‘971, Paragraph [0096]).
Vardakostas et al. US 2015/0183535 discloses a bagging system for packaging hamburgers (‘535, Paragraph [0029]) comprising a machine configured to receive a computer readable storing computer readable instructions (‘535, Paragraph [0108]).
Engel-Hall et al. US 2016/0236367 discloses a method for slicing whole bread buns (‘367, Paragraph [0017]) and a topping module that loads toppings and/or meat onto bun heels (‘367, Paragraph [0072]) wherein the slicing mechanism samples optical sensors arranged along the chute (‘367, paragraph [0098]).
Lovedale et al. US 2021/0179304 discloses an automated packaging apparatus for a food item comprising a robotic picker for picking a sandwich from a conveyor wherein the picker comprises an actuated gripper and means for rotating a sandwich (‘304, Paragraph [0027]) and cutting the sandwich into two halves and placing the sandwich halves into a container (‘304, Paragraph [0029]).
Fitch Jr. US 5,458,055 discloses an apparatus and method for the automatic high speed, accurate, efficient, and continuous preparation and processing of food products such as sandwiches (‘055, Column 1, lines 7-15) wherein a plurality of slices of bread or roll substrates for sandwiches or subs passes under a series of hoppers containing ham, cheese, lettuce, and tomato whereby a plurality of sandwiches or subs are quickly and accurately assembled (‘055, Column 14, lines 43-54).
Jenny US 4,060,027 discloses an apparatus for applying ingredients to an edible product comprising a stepwise advancing conveyor band.
Donisi et al. US 9,532,575 discloses an automated sandwich assembly unit for preparing sandwiches consisting of an upper bread piece, a lower bread piece, and various food materials therebetween including patties, meats, vegetables, condiments, sauces, and the like (‘575, Column 1, lines 38-43) comprising a cartridge metering system dispensing items such as tartar sauce, mayonnaise, and any other special sauce onto a sandwich wherein a sensor detects when the amount of product within the cartridge is at a low level (‘575, Column 2, lines 66-67) (‘575, Column 3, lines 1-5) and a remote computer used to display information regarding the automated sandwich maker to view system status of sauce levels and cartridge levels, system status of bulk and cartridge hoppers, daily production information, status of each station, product description of each order, pending status, and completion instructions for the order (‘575, Column 7, lines 3-15).
Salem US 9,123,196 discloses a rotating sandwich dispenser assembly comprising a bread dispenser operationally coupled to the processor so the bread dispenser dispenses bread, a conveyor belt to transport the loaf of bread to the ingredient dispenser, and a control panel operationally coupled to the processor (‘196, Column 1, lines 15-32) comprising an ingredient dispenser having a plurality of ingredient dispensers comprising a meat dispenser (‘196, Column 4, lines 25-35) and a sliced vegetable dispenser (‘196, Column 4, lines 58-67).
Michoud US 6,058,823 discloses an automated ultrasonic bread slicer that slices a piece of bread into a top portion and a bottom portion used for a sandwich (‘823, Column 5, lines 61-65).
Jay US 2011/0268854 discloses a pin conveyor for moving sandwiches (‘854, Paragraphs [0004] and [0015]).
Anderson et al. US 2020/0269434 discloses an automated robotic kitchen system that accurately picks up prepared food and manipulates it onto another substrate by using a jawless gripper assembly to pick up or collect the food item and eject it onto a target location, e.g. a slice of cheese placed on sandwiches, and using a computer having a library of recipes and using robotic arms and grippers (‘434, Paragraphs [0029] and [0041]).
Boudreau et al. US 2020/0180164 discloses a sandwich stacker.
West et al. US 2015/0132442 discloses a food delivery system including a packaging the assembled sandwich in a container and adding one or more condiments into the packaging (at condiments bag 106b) of the assembled sandwich to create a packaged sandwich and condiments (‘442, Paragraph [0019]).
Vovan US 2007/0065545 discloses a container comprising recesses formed in an intermediate tray for placing condiments (‘545, Paragraph [0030]).
Daitch US 2006/0289325 discloses a food packages that holds a sandwich wherein condiments and utensils are inserted into a compartment (‘325, Paragraph [0031]).
Garrett US 2006/0121161 discloses a food tray that has inner compartments providing storage for condiments (‘161, Paragraph [0015]).
Grossman US 7,240,797 discloses a multicompartment sandwich container comprising a primary compartment having sandwich halves and a secondary compartment containing one or more condiments.
Feldmeier et al. US 6,048,558 discloses a packaged meal incorporating a plurality of edible components to be assembled in sandwich fashion and condiments 
Standing et al. US 4,133,896 discloses a package including a pair of bread slices and a condiment package containing one or more condiments 
White et al. US 2021/0094745 discloses a food packaging comprising a first compartment and a second compartment comprising a sandwich and a packaged condiment and/or utensils (‘745, Paragraphs [0034]-[0036] and [0066]-[0067]).
Radcliffe et al. US 2019/0080384 discloses a robotic sandwich assembly apparatus for condiments loaded into the robotic sandwich assembly apparatus using custom combinations and quantities of available toppings as specified through custom burger orders (‘384, Paragraphs [0027] and [0035]).
Goldberg et al. US 2019/0050951 discloses a dispensing robot placing utensils into a package (‘951, Paragraph [0075]).
Jung et al. US 2014/0122167 discloses storing sandwich item instructions (‘167, Paragraph [0544]).
Holman et al. US 2013/0054382 discloses an automated machine for dispensing sandwiches wherein a user input showing a selection menu is presented (‘382, Paragraphs [0079]-[0080]).
Cohen et al. US 2020/0205461 discloses a system for dispensing toppings (‘461, Paragraph [0032]) comprising a machine configured to receive a computer readable medium storing computer readable instructions (‘461, Paragraph [0140]).
Nazarian et al. US 2017/0280763 discloses computer programs including processor executable instructions (‘763, Paragraphs [0135]-[0136]) used in an automated food preparation system comprising a topping module (‘763, Paragraph [0072]).
Herman et al. US 2019/0332984 discloses an ingredients database that stores nutritional and other information (‘984, Paragraph [0040]) for sandwich toppings (‘984, Paragraph [0005]).
Zell US 2013/0311310 discloses a menu database including topping information stored in the menu database (‘310, Paragraph [0036]).
Lessing et al. US 2017/0291806 discloses a food processing operation to position and orient a sandwich to a specific location on a conveyor belt (‘806, Paragraph [0110]) wherein a robotic actuator fixes and inspects and repairs a target object (‘806, Paragraphs [0006]-[0007]) using a visual inspection device (‘806, Paragraph [0086]) using sensors to sense the target object (‘806, Paragraph [0028]).
Hashimoto et al. US 2020/0009725 discloses a holding device for sandwiches (‘725, Paragraphs [0011] and [0078]) comprising an inspection device that inspects the sandwiches (‘725, Paragraph [0079]) using sensors (‘725, Paragraph [0130]).
Oleynik US 2015/0290795 discloses a robotic cooking kitchen that inspects ingredients (‘795, Paragraph [0317]).
Hirose US 2007/0025506 discloses a food inspection apparatus (‘506, Paragraph [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792